DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
 Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2021 has been entered.

 3.	Applicant’s response filed on April 6, 2021 have been considered.  Claims 1, 9, and 17 have been amended.  Claims 1-4, 7-12, and 15-22 are pending.

Claim Rejections - 35 USC § 103

 4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 5.	Claims 1-4, 7-12, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Polivka (U.S. 2009/0291426 A1), hereinafter “Polivka”, in view of Johansson (U.S. 8,819,851 B1), further in view of Singh et al. (U.S. 2016/0063226 A1), hereinafter “Singh”, further in view of Maharaj et al. (U.S. 2017/0193834 A1). 
Referring to claims 1, 9, 17:
	i.	Polivka teaches:
A system comprising: 

          interacting with one or more databases storing one or more database objects associated with tracking (see Polivka, [0047] ‘The database 340, 342 also stores retrievable information relating to or associated with students [i.e., the users ], teachers, responsible authorities, parents learning centers, profiles (student, facilitator, teacher, faculty, developer,…’):
                     a plurality of users of the educational content management system (see Polivka, [0063] ‘The user identifier 406 [i.e., the login entity ] recognizes whether the student is registered within the learning system 220 to allow access to the student's personalized learning environment 224.’),
                      a respective set of login identities for each user (see Polivka, fig. 6, ‘State College School of Business Login [i.e., the first login identity of a first user ]’; fig. 7, 410 ‘Course Materials for Walden University login [i.e., the second login identity of the first user ]’;  [0063] ‘The user identifier 406 [i.e., the login entity ] recognizes whether the student is registered within the learning system 220 to allow access to the student's personalized learning environment 224.’), 
           a plurality of development environments (see Polivka, [0013] ‘the first or second interactive environments comprises a learning environment, a social networking environment, …or a computer lab environment.), and
            a plurality of development organizations (see Polivka, [0038] ‘tailored for various educational networks, institutions, schools, universities [i.e., a plurality of development organizations ],’);  
                      identifying, using a first login identity of the set of login identities for a first one of the users (see Polivka, fig. 6, ‘State College School of Business Login [i.e., the first login identity of a first user ]’; [0013] ‘The first and second interactive environments allow for a log-in that identifies a user to at least one of the digital rights and asset management application or assessment application.  The user can be … a content developer that develops the content.’):
a log-in that identifies a user to at least one of the digital rights and asset management application or assessment application.  The user can be … a content developer that develops the content.’), and
                                a first one or more organizational permissions associated with the first development organization, the first one or more organizational permissions affecting a first one or more user accessibility parameters controlling user access of a development environment (see Polivka, [0013] ‘The first and second interactive environments allow for a log-in that identifies a user to at least one of the digital rights and asset management application or assessment application.  The user can be … a content developer that develops the content.’; [0040] ‘The DRAM application 260 controls access to instructional content 266 (as shown in FIG. 5) associated with the learning units according to corresponding user access privileges [i.e., permissions associated with the first development organization ].  A user can be a student, a teacher, a faculty, an assessor, a facilitator, a content developer, etc. Each such user can have a user profile that stores such user's attributes and privileges with respect to the learning units, instructional content, access to databases, etc.’); and
                       identifying, using a second login identity of the set of login identities for the first user (see Polivka, fig. 7, 410 ‘Course Materials for Walden University [i.e., the second login identity of the first user ]’, ‘user name’, ‘password’):
                                   a second one of the development organizations with which the first user has been affiliated (see Polivka, fig. 7, 410 ‘Course Materials for Walden University [i.e., the second login identity of the first user ]’, ‘user name’, ‘password’), and
                                   a second one or more organizational permissions associated with the second development organization, the second one or more organizational permissions affecting a second one or more user accessibility parameters, the second one or more organizational permissions being at least partially restricted with respect to the first one or more organizational permissions to provide different access for the first user with respect to the development environment (see Polivka, [0013] ‘The first and second interactive environments allow for a log-in that identifies a user to at least one of content developer that develops the content.’; [0040] ‘The DRAM application 260 controls access to instructional content 266 (as shown in FIG. 5) associated with the learning units according to corresponding user access privileges [i.e., permissions associated with the first development organization ].  A user can be a student, a teacher, a faculty, an assessor, a facilitator, a content developer, etc. Each such user can have a user profile that stores such user's attributes and privileges with respect to the learning units, instructional content, access to databases, etc.’).
However, Polivka does not explicitly disclose access mode. 
           Polivka does not explicitly disclose:
           generating a first login session for the first user based on the first login identity for access to the development environment the first login session having one or more identity permissions applicable to the first login identity;
          processing a login switch request the login switch request identifying the first login identity and the second login identity; and
          generating, based on the login switch request a second login session for the first user based on the second login identity for access to the development environment the second login session not having the one or more identity permissions applicable to the first login identity.
	Polivka does not explicitly disclose one or more user achievements of the first user in the development environment in association with the second development organization, the one or more user achievements affecting a second one or more user accessibility parameters controlling user access of the development environment.
	ii.	Johansson discloses access mode (see Johansson, col. 11, lines 6-16 ‘the 
permission module 258 optionally determines an access mode for the user.  For example, the permission module 258 determines that the user may access the cloud-based service in one of an anonymous access mode, a restricted access mode, a customized access mode and a full access mode, etc.’) 
iii.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Johansson into the system of Polivka to use access mode.  Polivka teaches "This invention relates to the 
iv.	Singh discloses:
	generating a first login session for the first user based on the first login identity for access to the development environment the first login session having one or more identity permissions applicable to the first login identity (see Singh, [0003] ‘a first user login session is initiated as running in a context of a first user profile [i.e., the first login identity ] of a first user with an operating system of a computing device.’);
           processing a login switch request, the login switch request identifying the first login identity and the second login identity (see Singh, [0003] ‘A request is received [i.e., a login switch request ] by the operating system to run the first user login session [i.e., the first login identity ] in a context of a second user profile [i.e., a second login identity ] of a second user.  The second user profile is associated by the operating system with a shadow login session created within the first user login session of the operating system of the computing device’); and
           generating, based on the login switch request, a second login session for the first user based on the second login identity for access to the development environment the second login session not having the one or more identity permissions applicable to the first login identity (see Singy, [0003] ‘A request is received [i.e., a login switch request ] by the operating system to run the first user login session in a context of a second user profile of a second user.  The second user profile is associated by the operating system with a shadow login session created [i.e., where ‘a shadow login session created’ corresponding to generating a second login session based on the second login identity ] within the first user login session of the operating system of the computing device’).
v.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Singh into the system of Polivka to implement login switch.  Polivka teaches "This invention relates to 
            vi.	Maharaj discloses one or more user achievements of the first user in the development environment in association with the second development organization, the one or more user achievements affecting a second one or more user accessibility parameters controlling user access of the development environment (see Maharaj, [0005] ‘such that the points and badges accrued [i.e., the user achievement ] by the second user results in enhanced user level relative to the first user in said user repository and unlocks privileges [i.e., the accessibility parameters are affected based on the user achievement ] that the second user was earlier not allowed to do; and a learning assessment arc configured to interact with said user repository, said user course repository [i.e., the development environment in association with the second development organization, such as different departments, colleges, etc. ], said learning assessment repository, and said user point and badge scorecard repository to provide real-time analytics to reflect learning progress of the second user at a granular level [i.e., controlling user access of the development environment ].’).
vii.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Maharaj into the system of Polivka to affect user accessibility parameters based on user achievements.  Polivka teaches "This invention relates to the field of educational systems in general and to educational systems that provide various instructional material in various learning environments in particular.” (see Polivka, [0002]). Therefore, Maharaj’s teaching could enhance the system of Polivka, because Maharaj teaches “method and system for structured and progressive online learning and learning assessment.” (see Maharaj, [0002]).
Referring to claims 2, 10, 18:

                     validating a completed project within the development environment, the validating comprising verifying that the completed project conforms to one or more validating rules associated with one or more project assignments within the development environment (see Polivka, [0060] ‘verifies the student's registration and standing in the learning system’; [0038] ‘assessment criteria’).
Referring to claims 3, 11, 19:
		Polivka, Johansson, Singh, and Maharaj further disclose:
                      wherein the first one or more organizational permissions correspond to a first license providing the first one or more user accessibility parameters (see Polivka, [0005] ‘Digital Rights and Asset Management (DRAM)’; [0040] ‘user access privileges’; [0010] ‘licensing’; [0053] ‘grant a privilege…limit access rights to those students’).
Referring to claims 4, 12, 21:
Polivka, Johansson, Singh, and Maharaj further disclose:
		wherein the first one or more user accessibility parameters are further affected based on one or more user achievements of the first user in the development environment in association with the first development organization (see Maharaj, [0005] ‘such that the points and badges accrued [i.e., the user achievement ] by the second user results in enhanced user level relative to the first user in said user repository and unlocks privileges [i.e., the accessibility parameters are affected based on the user achievement ] that the second user was earlier not allowed to do;’).
 	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Maharaj into the system of Polivka to affect user accessibility parameters based on user achievemnets.  Polivka teaches "This invention relates to the field of educational systems in general and to educational systems that provide various instructional material in various learning environments in particular.” (see Polivka, [0002]). Therefore, Maharaj’s teaching could enhance the system of Polivka, because Maharaj teaches “method and system for structured and progressive online learning and learning assessment.” (see Maharaj, [0002]). 
Referring to claims 7, 15, 20:

                      presenting for display on the a client device a user interface for development environment selection, the user interface comprising at least one login option associated with a development organization or development environment, the at least one login option associated with the first login identity and/or the second login identity (see Polivka, fig. 6, ‘State College School of Business Login’;  fig. 7. ‘User Name’, ‘Password’). 
Referring to claims 8, 16, 22:
Polivka, Johansson, Singh, and Maharaj further disclose:
                      verifying that the first user is authenticated for login to the educational content management system (see Polivka, [0052] ‘authenticated’; [0055] ‘user-credential verification checking’).  
 
Response to Arguments 
6.	Applicant's arguments filed on April 6, 2021 have been fully considered.  Independent claims 1, 9, and 17 have been amended to include new limitations.  However, upon further consideration, a new ground(s) of rejection for independent claims 1, 9, and 17 is being made in view of Maharaj.  Applicant’s arguments are moot due to the new ground(s) of rejection.

Conclusion

 7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
 (a)	Leach; Andrew K. et al.( US 20080109323 A1) disclose associating media channels with a contingent rights exchange;
(b)	Churchill; Thomas et al. (US 7461022 B1) disclose Auction redemption system and method;
(c)	Darnell; Eula K. (US 3782009 A) disclose behavior modification point board;

(e)	Powell; Maurice L. (US 3792543 A) disclose display for awards to be attached to a uniform;
(f)	Teal; Wendell L. (US 20090045572 A1) disclose Educational Board Game and Method of Use;
(g)	Berman; Barry (US 20160317909 A1) disclose gesture and audio control of a pinball machine.

 8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571)272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
            	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/
Examiner, Art Unit 2492